DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 24 claims and claims 1-24 are pending.

Examiner’s Note
Claim 17 is directed to “a computer-readable storage medium” without being non-transitory in nature. However, careful review of the original disclosure, the Examiner found in P48, [0194], L5-10, where it explicitly states “In this manner, computer-readable media generally may correspond to (1) tangible computer-readable storage media which is non-transitory…”. Therefore, the recitation of claim 17 does not invoke 35 USC 101 for not explicitly stating a “non-transitory” computer-readable storage medium. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means plus functional languages without reciting sufficient structures to perform the recited function and the means is not preceded by a structural modifier. Such claim limitation(s) is/are: “means for determining that a current block of the video data is coded in palette mode”, “means for determining, …, that the current block is coded with single tree partitioning enabled”, “means for determining that the current block is coded in monochrome format”, “means for determining that a number of color components used for palette mode decoding the current block is equal to one”, “means for palette mode decoding the current block based on the determined number of color components”, “means for performing operations defined in a palette mode coding syntax structure”, “means for receiving an index into the palette mode table” and “means for assigning the sample in the current block a luminance value” in claim(s) 18-24.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “means for determining” is not depicted in any drawings but the determining operation is apparently carried out by a processor as disclosed in the originally filed specification in P11, [0041]; “means for palette mode decoding” is not depicted in any drawings but the downsampling operation is apparently carried out by a processor as disclosed in the originally filed specification in P11, [0041]; “means for performing” is not depicted in any drawings but the reconstructing operation is apparently carried out by a processor as disclosed in the originally filed specification in P11, [0041]; “means for receiving” is not depicted in any drawings but the generating operation is apparently carried out by a processor as disclosed in the originally filed specification in P11, [0041]; “means for assigning” is not depicted in any drawings but the generating operation is apparently carried out by a processor as disclosed in the originally filed specification in P11, [0041]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sarwer et al. (US PGPub 2021/0168377 A1) in view of Ikai et al. (US PGPub 2020/0260096 A1).

Regarding claim 1, Sarwer et al. teach a method of decoding video data (Fig. 3), the method comprising: 
determining that a current block of the video data is coded in palette mode (Fig. 5; [0075]; In Fig. 7, Table 1 it shows the palette mode enabling flag sps_palette_enabled_flag that determines whether the video block is coded in palette mode); 
determining, between single tree or dual tree partitioning, that the current block is coded with single tree partitioning enabled (Fig. 18, reference numeral 1805; [0004], L1-6); 
determining that the current block is coded in monochrome format ([0072]; It teaches that the palette mode is allowed for monochrome format); 
when the current block is coded with single tree partitioning enabled (Fig. 18, reference numeral 1805; [0004], L1-6) and when the current block is coded in monochrome format ([0072]; It teaches that the palette mode is allowed for monochrome format), determining that a number of color components used for palette mode decoding the current block is equal to one (See Fig. 9, Table 3 first four lines of syntax element coding for palette mode. It shows the number of color components in case of single_tree partitioning as 3, however, as per [0073], for single tree partitioning, palette mode is applied on 3 components Y, Cb and Cr jointly, meaning as a single component. This is also shown in Fig. 10, (446)-(447)); and 
palette mode decoding the current block based on the determined number of color components used for palette mode decoding the current block being equal to one (Fig. 9, Table 3 syntax element coding is carried out in the decoder of Fig. 3).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding in view of [0073], that for single_tree partitioning the palette mode is applied on three components Y, Cb and Cr jointly as one component, but it does not explicitly code the syntax element sowing number of color components to be 1 in case of single_tree partitioning.
However, Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 0 for monochrome format of color, where the number of color components = 1, wherein in [0342], L3-6, it teaches the same concept that the case where the number of color components is one refers to, for example, a case ChromaArrayType = 0 or a case of the single coding tree. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]).

Regarding claim 2, Sarwer et al. and Ikai et al. teach the method of claim 1, wherein determining that the current block is coded in monochrome format comprises: in response to determining that the current block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6), determining that the current block is coded in monochrome format (Sarwer et al.; [0072]; It teaches that the palette mode is allowed for monochrome format).  

Regarding claim 3, Sarwer et al. and Ikai et al. teach the method of claim 1, wherein determining that the number of color components used for palette mode decoding is equal to one comprises: 
in response to determining that the current block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6) and in response to determining that the current block is coded in monochrome format (Sarwer et al.; [0072]; It teaches that the palette mode is allowed for monochrome format), determining that the number of color components used for palette mode decoding is equal to one (See Fig. 9, Table 3 first four lines of syntax element coding for palette mode. It shows the number of color components in case of single_tree partitioning as 3, however, as per [0073], for single tree partitioning, palette mode is applied on 3 components Y, Cb and Cr jointly, meaning as a single component. This is also shown in Fig. 10, (446)-(447)).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding in view of [0073], that for single_tree partitioning the palette mode is applied on three components Y, Cb and Cr jointly as one component, but it does not explicitly code the syntax element sowing number of color components to be 1 in case of single_tree partitioning.
However, Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 0 for monochrome format of color, where the number of color components = 1, wherein in [0342], L3-6, it teaches the same concept that the case where the number of color components is one refers to, for example, a case where an independent color component is used for coding ChromaArrayType = 0 or a case of the single coding tree. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention.
Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]).

Regarding claim 4, Sarwer et al. and Ikai et al. teach the method of claim 1, further comprising: 
performing operations defined in a palette mode coding syntax structure (Sarwer et al.; Fig. 9, Table 3), 
wherein determining that the number of color components used for palette mode decoding the current block is equal to one comprises determining that the number of color components used for palette mode decoding the current block is equal to one (Sarwer et al.; See Fig. 9, Table 3 first four lines of syntax element coding for palette mode. It shows the number of color components in case of single_tree partitioning as 3, however, as per [0073], for single tree partitioning, palette mode is applied on 3 components Y, Cb and Cr jointly, meaning as a single component. This is also shown in Fig. 10, (446)-(447)) as part of performing the operations defined in the palette mode coding syntax structure (Sarwer et al.; Fig. 9, Table 3).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding in view of [0073], that for single_tree partitioning the palette mode is applied on three components Y, Cb 
However, Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 0 for monochrome format of color, where the number of color components = 1, wherein in [0342], L3-6, it teaches the same concept that the case where the number of color components is one refers to, for example, a case where an independent color component is used for coding ChromaArrayType = 0 or a case of the single coding tree. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]).

Regarding claim 5, Sarwer et al. and Ikai et al. teach the method of claim 1, wherein the current block comprises a first block (Sarwer et al.; Fig. 1; [0048]-[0049]; It teaches the encoding/decoding process is done on multiple blocks of a video picture, wherein one block ), the method further comprising: 
determining that a second block is coded in palette mode (Sarwer et al.; Fig. 5; [0075]; In Fig. 7, Table 1 it shows the palette mode enabling flag sps_palette_enabled_flag that determines whether the video block is coded in palette mode); 
determining, between single tree or dual tree partitioning, that the second block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6); 
determining that the second block is not coded in monochrome format (Sarwer et al.; [0072]; It teaches that the palette mode is allowed for monochrome as well as non-monochrome format); 
when the second block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6) and when the second block is not coded in monochrome format, determining that a number of color components used for palette mode decoding the second block is equal to three (Sarwer et al.; Fig. 9, Table 3, first four lines of coding shows that when the partitioning mode is SINGLE_TREE, numComps = 3); and 
palette mode decoding the second block based on the determined number of color components used for palette mode decoding the second block being equal to three (Fig. 9, Table 3 syntax element coding is carried out in the decoder of Fig. 3).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding that for single_tree partitioning the palette mode is applied when the number of color components = 3, but it does not explicitly teach that the number of color components = 3 when both the tree partitioning is SINGLE_TREE as well as the color format is non-monochrome. 
Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 1-3 for non-monochrome format of color, where the number of color components = 3. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention that for non-monochrome format, ChromaArrayType is not equal to 0, and therefore numComps = 3.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate non-monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]).

Regarding claim 6, Sarwer et al. and Ikai et al. teach the method of claim 1, wherein palette mode decoding the current block comprises palette mode decoding the current block based on a palette mode table only for luma component (Sarwer et al.; [0080]; [0084], L1-3; [0112]; It teaches for non-color format or monochrome format, there are pixels only containing luma component, and therefore, in some embodiments, only luma values are signaled, meaning for monochrome format, where only luma is used, the palette coding table uses only luma components).  

Regarding claim 7, Sarwer et al. and Ikai et al. teach the method of claim 6, wherein palette mode decoding the current block based on the palette mode table comprises: 
receiving an index into the palette mode table for a sample in the current block (Sarwer et al.; Fig. 5); and 
assigning the sample in the current block a luminance value based on the index into the palette mode table (Sarwer et al.; Fig. 5; [0068]; it shows, as in palette 510, assignment of luminance values (Y - in the first column of the table) to corresponding index numbers).  

Regarding claim 8, Sarwer et al. teach a device for coding video data ([0011]; Fig. 4), the device comprising: 
a memory configured to store the video data (Fig. 4, reference numeral 404); and 
processing circuitry coupled to the memory (Fig. 4, reference numeral 402) and configured to: 
determine that a current block of the video data is coded in palette mode (Fig. 5; [0075]; In Fig. 7, Table 1 it shows the palette mode enabling flag sps_palette_enabled_flag that determines whether the video block is coded in palette mode); 
determine, between single tree or dual tree partitioning, that the current block is coded with single tree partitioning enabled (Fig. 18, reference numeral 1805; [0004], L1-6); 
determine that the current block is coded in monochrome format ([0072]; It teaches that the palette mode is allowed for monochrome format); 
when the current block is coded with single tree partitioning enabled (Fig. 18, reference numeral 1805; [0004], L1-6) and when the current block is coded in monochrome format ([0072]; It teaches that the palette mode is allowed for monochrome format), determine that a number of color components used for palette mode decoding the current block is equal to one (See Fig. 9, first four lines of syntax element coding for palette mode. It shows the number of color components in case of single_tree partitioning as 3, however, as per [0073], for single tree partitioning, palette mode is applied on 3 components Y, Cb and Cr jointly, meaning as a single component. This is also shown in Fig. 10, (446)-(447)); and 
palette mode decode the current block based on the determined number of color components used for palette mode decoding the current block being equal to one (Fig. 9 syntax element coding is carried out in the decoder of Fig. 3).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding in view of [0073], that for single_tree partitioning the palette mode is applied on three components Y, Cb and Cr jointly as one component, but it does not explicitly code the syntax element sowing number of color components to be 1 in case of single_tree partitioning.
However, Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 0 for monochrome format of color, where the number of color components = 1, wherein in [0342], L3-6, it teaches the same concept that the case where the number of color components is one refers to, for example, a case where an independent color component is used for coding ChromaArrayType = 0 or a case of the single coding tree. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]). 

Regarding claim 9, Sarwer et al. and Ikai et al. teach the device of claim 8, wherein to determine that the current block is coded in monochrome format, the processing circuitry is configured to: 
in response to determining that the current block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6), determine that the current block is coded in monochrome format (Sarwer et al.; [0072]; It teaches that the palette mode is allowed for monochrome format).  

Regarding claim 10, Sarwer et al. and Ikai et al. teach the device of claim 8, wherein to determine that the number of color components used for palette mode decoding is equal to one, the processing circuitry is configured to: 
in response to determining that the current block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6) and in response to determining that the current block is coded in monochrome format (Sarwer et al.; [0072]; It teaches that the palette mode is allowed for monochrome format), determine that the number of color components used for palette mode decoding is equal to one (See Fig. 9, Table 3 first four lines of syntax element coding for palette mode. It shows the number of color components in case of single_tree partitioning as 3, however, as per [0073], for single tree partitioning, palette mode is applied on 3 components Y, Cb and Cr jointly, meaning as a single component. This is also shown in Fig. 10, (446)-(447)).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding in view of [0073], that for single_tree partitioning the palette mode is applied on three components Y, Cb and Cr jointly as one component, but it does not explicitly code the syntax element sowing number of color components to be 1 in case of single_tree partitioning.
However, Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 0 for monochrome format of color, where the number of color components = 1, wherein in [0342], L3-6, it teaches the same concept that the case where the number of color components is one refers to, for example, a case where an independent color component is used for coding ChromaArrayType = 0 or a case of the single coding tree. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable  (Ikai et al.; [0342]).

Regarding claim 11, Sarwer et al. and Ikai et al. teach the device of claim 8, wherein the processing circuitry is configured to: 
perform operations defined in a palette mode coding syntax structure (Sarwer et al.; Fig. 9, Table 3), 
wherein to determine that the number of color components used for palette mode decoding the current block is equal to one, the processing circuitry is configured to determine that the number of color components used for palette mode decoding the current block is equal to one (Sarwer et al.; See Fig. 9, Table 3 first four lines of syntax element coding for palette mode. It shows the number of color components in case of single_tree partitioning as 3, however, as per [0073], for single tree partitioning, palette mode is applied on 3 components Y, Cb and Cr jointly, meaning as a single component. This is also shown in Fig. 10, (446)-(447)) as part of performing the operations defined in the palette mode coding syntax structure (Sarwer et al.; Fig. 9, Table 3).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding in view of [0073], that for single_tree partitioning the palette mode is applied on three components Y, Cb and Cr jointly as one component, but it does not explicitly code the syntax element sowing number of color components to be 1 in case of single_tree partitioning.
Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 0 for monochrome format of color, where the number of color components = 1, wherein in [0342], L3-6, it teaches the same concept that the case where the number of color components is one refers to, for example, a case where an independent color component is used for coding ChromaArrayType = 0 or a case of the single coding tree. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]).

Regarding claim 12, Sarwer et al. and Ikai et al. teach the device of claim 8, wherein the current block comprises a first block (Sarwer et al.; Fig. 1; [0048]-[0049]; It teaches the encoding/decoding process is done on multiple blocks of a video picture, wherein one block represents a first block and the next block represents a second block where the same syntax element processing is carried out as in the case of the first block), and wherein the processing circuitry is configured to: 
determine that a second block is coded in palette mode (Sarwer et al.; Fig. 5; [0075]; In Fig. 7, Table 1 it shows the palette mode enabling flag sps_palette_enabled_flag that determines whether the video block is coded in palette mode); 
determine, between single tree or dual tree partitioning, that the second block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6); 
determine that the second block is not coded in monochrome format (Sarwer et al.; [0072]; It teaches that the palette mode is allowed for monochrome as well as non-monochrome format); 
when the second block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6) and when the second block is not coded in monochrome format, determine that a number of color components used for palette mode decoding the second block is equal to three (Sarwer et al.; Fig. 9, Table 3, first four lines of coding shows that when the partitioning mode is SINGLE_TREE, numComps = 3); and 
palette mode decode the second block based on the determined number of color components used for palette mode decoding the second block being equal to three (Fig. 9, Table 3 syntax element coding is carried out in the decoder of Fig. 3).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding that for single_tree partitioning the palette mode is applied when the number of color components = 3, but it does not explicitly teach that the number of color components = 3 when both the tree partitioning is SINGLE_TREE as well as the color format is non-monochrome. 
However, Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 1-3 for non-monochrome Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention that for non-monochrome format, ChromaArrayType is not equal to 0, and therefore numComps = 3.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate non-monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]). 

Regarding claim 13, Sarwer et al. and Ikai et al. teach the device of claim 8, wherein to palette mode decode the current block, the processing circuitry is configured to palette mode decode the current block based on a palette mode table only for luma component (Sarwer et al.; [0080]; [0084], L1-3; [0112]; It teaches for non-color format or monochrome format, there are pixels only containing luma component, and therefore, in some embodiments, only luma values are signaled, meaning for monochrome format, where only luma is used, the palette coding table uses only luma components).  

14, Sarwer et al. and Ikai et al. teach the device of claim 13, wherein to palette mode decode the current block based on the palette mode table, the processing circuitry is configured to: 
receive an index into the palette mode table for a sample in the current block (Sarwer et al.; Fig. 5); and 
assign the sample in the current block a luminance value based on the index into the palette mode table (Sarwer et al.; Fig. 5; [0068]; it shows, as in palette 510, assignment of luminance values (Y - in the first column of the table) to corresponding index numbers).  

Regarding claim 15, Sarwer et al. and Ikai et al. teach the device of claim 8, further comprising a display configured to display decoded video data (Sarwer et al.; Fig. 4 shows a display).  

Regarding claim 16, Sarwer et al. and Ikai et al. teach the device of claim 8, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (Sarwer et al.; Fig. 4 shows a video input device, which is a camera ([0064], [0040]), a computer 400, a broadcast transceiver ([0040]). See also [0035]).  

Regarding claim 17, Sarwer et al. teach a computer-readable storage medium having stored thereon instructions ([0011]; Fig. 4, reference numeral 404) that, when executed, cause one or more processors (Fig. 4, reference numeral 402) to: 
determine that a current block of the video data is coded in palette mode (Fig. 5; [0075]; In Fig. 7, Table 1 it shows the palette mode enabling flag sps_palette_enabled_flag that determines whether the video block is coded in palette mode); 
determine, between single tree or dual tree partitioning, that the current block is coded with single tree partitioning enabled (Fig. 18, reference numeral 1805; [0004], L1-6); 
determine that the current block is coded in monochrome format ([0072]; It teaches that the palette mode is allowed for monochrome format); 
when the current block is coded with single tree partitioning enabled (Fig. 18, reference numeral 1805; [0004], L1-6) and when the current block is coded in monochrome format ([0072]; It teaches that the palette mode is allowed for monochrome format), determine that a number of color components used for palette mode decoding the current block is equal to one (See Fig. 9, first four lines of syntax element coding for palette mode. It shows the number of color components in case of single_tree partitioning as 3, however, as per [0073], for single tree partitioning, palette mode is applied on 3 components Y, Cb and Cr jointly, meaning as a single component. This is also shown in Fig. 10, (446)-(447)); and 
palette mode decode the current block based on the determined number of color components used for palette mode decoding the current block being equal to one (Fig. 9, Table 3 syntax element coding is carried out in the decoder of Fig. 3).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding in view of [0073], that for single_tree partitioning the palette mode is applied on three components Y, Cb and Cr jointly as one component, but it does not explicitly code the syntax element sowing number of color components to be 1 in case of single_tree partitioning.
Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 0 for monochrome format of color, where the number of color components = 1, wherein in [0342], L3-6, it teaches the same concept that the case where the number of color components is one refers to, for example, a case where an independent color component is used for coding ChromaArrayType = 0 or a case of the single coding tree. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]).  

Regarding claim 18, Sarwer et al. teach a device for decoding video data (Fig. 3 shows the decoding device which has all the means for performing the functions that follows), the device comprising: 
means for determining that a current block of the video data is coded in palette mode (Fig. 5; [0075]; In Fig. 7, Table 1 it shows the palette mode enabling flag sps_palette_enabled_flag that determines whether the video block is coded in palette mode); 
means for determining, between single tree or dual tree partitioning, that the current block is coded with single tree partitioning enabled (Fig. 18, reference numeral 1805; [0004], L1-6); 
means for determining that the current block is coded in monochrome format ([0072]; It teaches that the palette mode is allowed for monochrome format); 
means for determining that a number of color components used for palette mode decoding the current block is equal to one (See Fig. 9, first four lines of syntax element coding for palette mode. It shows the number of color components in case of single_tree partitioning as 3, however, as per [0073], for single tree partitioning, palette mode is applied on 3 components Y, Cb and Cr jointly, meaning as a single component. This is also shown in Fig. 10, (446)-(447)) when the current block is coded with single tree partitioning enabled (Fig. 18, reference numeral 1805; [0004], L1-6) and when the current block is coded in monochrome format ([0072]; It teaches that the palette mode is allowed for monochrome format); and 
means for palette mode decoding the current block based on the determined number of color components used for palette mode decoding the current block being equal to one (Fig. 9, Table 3 syntax element coding is carried out in the decoder of Fig. 3).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding in view of [0073], that for single_tree partitioning the palette mode is applied on three components Y, Cb and Cr jointly as one component, but it does not explicitly code the syntax element sowing number of color components to be 1 in case of single_tree partitioning.
However, Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 0 for monochrome format of color, where the number of color components = 1, wherein in [0342], L3-6, it teaches the same ChromaArrayType = 0 or a case of the single coding tree. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]).  

Regarding claim 19, Sarwer et al. and Ikai et al. teach the device of claim 18, wherein the means for determining that the current block is coded in monochrome format comprises: 
means for determining that the current block is coded in monochrome format (Sarwer et al.; [0072]; It teaches that the palette mode is allowed for monochrome format) in response to determining that the current block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6).  

20, Sarwer et al. and Ikai et al. teach the device of claim 18, wherein the means for determining that the number of color components used for palette mode decoding is equal to one comprises: 
means for determining that the number of color components used for palette mode decoding is equal to one (See Fig. 9, Table 3 first four lines of syntax element coding for palette mode. It shows the number of color components in case of single_tree partitioning as 3, however, as per [0073], for single tree partitioning, palette mode is applied on 3 components Y, Cb and Cr jointly, meaning as a single component. This is also shown in Fig. 10, (446)-(447)) in response to determining that the current block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6) and in response to determining that the current block is coded in monochrome format (Sarwer et al.; [0072]; It teaches that the palette mode is allowed for monochrome format).  
Although, Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding in view of [0073], that for single_tree partitioning the palette mode is applied on three components Y, Cb and Cr jointly as one component, but it does not explicitly code the syntax element sowing number of color components to be 1 in case of single_tree partitioning.
However, Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 0 for monochrome format of color, where the number of color components = 1, wherein in [0342], L3-6, it teaches the same concept that the case where the number of color components is one refers to, for example, a case where an independent color component is used for coding ChromaArrayType = 0 or a case of the single coding tree. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]).

Regarding claim 21, Sarwer et al. and Ikai et al. teach the device of claim 18, further comprising: 
means for performing operations defined in a palette mode coding syntax structure (Sarwer et al.; Fig. 9, Table 3), 
wherein the means for determining that the number of color components used for palette mode decoding the current block is equal to one comprises means for determining that the number of color components used for palette mode decoding the current block is equal to one (Sarwer et al.; See Fig. 9, Table 3 first four lines of syntax element coding for palette mode. It shows the number of color components in case of single_tree partitioning as 3, however, as per [0073], for single tree partitioning, palette mode is applied on 3 components Y, Cb and Cr jointly, meaning as a single component. This is also shown in Fig. 10, (446)-(447)) as part of performing the operations defined in the palette mode coding syntax structure (Sarwer et al.; Fig. 9, Table 3).  
Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding in view of [0073], that for single_tree partitioning the palette mode is applied on three components Y, Cb and Cr jointly as one component, but it does not explicitly code the syntax element sowing number of color components to be 1 in case of single_tree partitioning.
However, Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 0 for monochrome format of color, where the number of color components = 1, wherein in [0342], L3-6, it teaches the same concept that the case where the number of color components is one refers to, for example, a case where an independent color component is used for coding ChromaArrayType = 0 or a case of the single coding tree. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]).

Regarding claim 22, Sarwer et al. and Ikai et al. teach the device of claim 18, wherein the current block comprises a first block (Sarwer et al.; Fig. 1; [0048]-[0049]; It teaches the ), the device further comprising: 
means for determining that a second block is coded in palette mode (Sarwer et al.; Fig. 5; [0075]; In Fig. 7, Table 1 it shows the palette mode enabling flag sps_palette_enabled_flag that determines whether the video block is coded in palette mode); 
means for determining, between single tree or dual tree partitioning, that the second block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6); 
means for determining that the second block is not coded in monochrome format (Sarwer et al.; [0072]; It teaches that the palette mode is allowed for monochrome as well as non-monochrome format); 
means for determining that a number of color components used for palette mode decoding the second block is equal to three (Sarwer et al.; Fig. 9, Table 3, first four lines of coding shows that when the partitioning mode is SINGLE_TREE, numComps = 3) when the second block is coded with single tree partitioning enabled (Sarwer et al.; Fig. 18, reference numeral 1805; [0004], L1-6) and when the second block is not coded in monochrome format (Sarwer et al.; [0072]; It teaches that the palette mode is allowed for monochrome as well as non-monochrome format); and 
means for palette mode decoding the second block based on the determined number of color components used for palette mode decoding the second block being equal to three (Fig. 9, Table 3 syntax element coding is carried out in the decoder of Fig. 3).  
Sarwer et al. teach in Fig. 9, Table 3 first four lines of syntax coding that for single_tree partitioning the palette mode is applied when the number of color components = 3, but it does not explicitly teach that the number of color components = 3 when both the tree partitioning is SINGLE_TREE as well as the color format is non-monochrome. 
However, Ikai et al. teach a system in the same field of endeavor (Abstract), where it shows in Fig. 24(a) that a variable called ChromaArrayType = 1-3 for non-monochrome format of color, where the number of color components = 3. Which means Fig. 24(a) table entries can be represented by the syntax element coding numComps = (ChromaArrayType == 0) ? 1:3, which is the syntax element coding that needs to be added to Fig. 9, Table 3 syntax element coding of Sarwer et al. in order to achieve the missing syntax element coding of the claimed invention that for non-monochrome format, ChromaArrayType is not equal to 0, and therefore numComps = 3.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sarwer et al’s invention of palette mode coding for different tree partitioning to include Ikai et al's usage of ChromaArrayType variable in the syntax coding to incorporate non-monochrome format of palette mode coding in single tree partitioning, because no prediction with color components (e.g., between luminance and chrominance) performed, and thus the prediction mode need not be limited depending on the maximum intra block size (Ikai et al.; [0342]). 

Regarding claim 23, Sarwer et al. and Ikai et al. teach the device of claim 18, wherein the means for palette mode decoding the current block comprises means for palette mode decoding the current block based on a palette mode table only for luma component (Sarwer et al.; [0080]; [0084], L1-3; [0112]; It teaches for non-color format or monochrome format, there are pixels only containing luma component, and therefore, in some embodiments, only luma values are signaled, meaning for monochrome format, where only luma is used, the palette coding table uses only luma components).  

Regarding claim 24, Sarwer et al. and Ikai et al. teach the device of claim 23, wherein the means for palette mode decoding the current block based on the palette mode table comprises: 
means for receiving an index into the palette mode table for a sample in the current block (Sarwer et al.; Fig. 5); and 
means for assigning the sample in the current block a luminance value based on the index into the palette mode table (Sarwer et al.; Fig. 5; [0068]; it shows, as in palette 510, assignment of luminance values (Y - in the first column of the table) to corresponding index numbers).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “PALETTE MODE FOR SUBSAMPLING FORMAT” – Joshi et al., US PGPub 2016/0182913 A1.
2. “RESTRICTION ON PALETTE BLOCK SIZE IN VIDEO CODING” – Seregin et al., US PGPub 2016/0234494 A1.

4. “METHOD AND DEVICE FOR DECODING WITH PALETTE MODE” – Ye et al., US PGPub 2020/0092546 A1. 
5. “METHODS AND APPARATUS OF VIDEO CODING USING PALETTE MODE” - Yu Bing et al., WO 2021/030667 A1.
6. “MAXIMUM PALETTE PARAMETERS IN PALETTE-BASED VIDEO CODING” – Joshi et al., US PGPub 2015/0341655 A1.
7. “GROUPING PALETTE INDEX AT THE END AND INDEX CODING USING PALETTE SIZE AND RUN VALUE” – Karczewicz et al., US PGPub 2016/0345030 A1.
8. “PALETTE MODE WITH DIFFERENT PARTITION STRUCTURES” – Chuang et al., WO 2021/030786 A1.
9. “METHOD AND APPARATUS FOR PALETTE INDEX CODING IN VIDEO AND IMAGE COMPRESSION” – Liu et al., US PGPub 2018/0091829 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Mainul Hasan/
Primary Examiner, Art Unit 2485